MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 23 2020, 10:10 am
court except for the purpose of establishing
the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEY FOR APPELLEE
Stacy R. Uliana                                         George A. Lohmeier
Jack Kenney                                             Allen Wellman McNew Harvey,
Bargersville, Indiana                                   LLP
                                                        Greenfield, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Samantha A. Walter,                                     December 23, 2020
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        20A-DC-1520
        v.                                              Appeal from the Franklin Circuit
                                                        Court
Dennis R. Walter,                                       The Honorable Clay M.
Appellee-Respondent.                                    Kellerman, Judge
                                                        Trial Court Cause No.
                                                        24C02-1905-DC-323



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020                Page 1 of 10
                                       Statement of the Case
[1]   Samantha A. Walter (“Mother”) appeals the trial court’s decree of dissolution

      of her marriage to Dennis R. Walter (“Father”). Mother raises two issues for

      our review, namely:


              1.     Whether the trial court abused its discretion when it
              awarded physical and legal custody over the parties’ minor
              children to Father.


              2.      Whether the trial court abused its discretion when it
              determined that Father’s parents had provided a substantial loan
              to the marriage, which the court awarded to Father as a liability
              in its distribution of the marital estate.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In April of 2009, Mother and Father married. There were two children born of

      the marriage, H.W., born in 2011, and C.W., born in 2014 (“the Children”). In

      May of 2019, Mother filed a petition for dissolution of the marriage. In March

      and June of 2020, the trial court held an evidentiary hearing on the petition.


[4]   Thereafter, the court entered its decree of dissolution. In the decree, the court

      found and concluded in relevant part as follows:


              20. Prior to separation of the parties, both parents were involved
              in the everyday upbringing of the boys. Upon separation, the
              parties agreed to an equal parenting arrangement. In an effort to
              maintain an amicable relationship with Mother, Father agreed, at
              her request, to reduce his parenting time. On January 17, 2020,
      Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 2 of 10
        the parties entered into an Agreed Provisional Order providing
        for a joint legal and physical custody arrangement.


        21. At trial, both parties testified that the joint legal and physical
        custody arrangement is not working. Amicable and productive
        communication between the parties has proven difficult for both
        and has been complicated by the presence and actions of
        Mother’s significant other. Mother testified that she is “scared of
        what will happen” because Father “threatens” to seek custody of
        the boys. Mother characterizes her conversations and
        communications with Father as Father threatening to take the
        children if he does not agree to her demands. In reality, Father is
        merely acknowledging that if the parties cannot agree, then the
        issues of custody and visitation will be determined by the court
        after a contested trial. Father further testified that he agreed to
        work with Mother on her request for more limited parenting time
        in an effort to make co-parenting more workable in the long run.
        The evidence establishes that after doing so, he was met with less
        willingness to co-parent and demeaning treatment by Mother and
        her significant other in front of the children.


        22. Mother is from Canada and the evidence establishes that she
        and her parents have a very real passion for the game of hockey.
        As the boys get older, the expenses of playing hockey continue to
        increase. In the past, Mother’s parents paid for much of the
        expense for the boys to participate in hockey. Both parties agree
        that it would be difficult for the boys to participate in travel
        hockey if Mother’s parents do not continue to fund it.


        23. Father testified that while he supports the boys playing
        hockey, he is concerned that playing hockey has taken
        precedence over most other activities. The boys also have
        interests outside of the game hockey which include being able to
        participate in other sports such as baseball and basketball. The
        evidence establishes that Mother makes it an issue if the other
        things conflict with hockey and that she is unwilling to
Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 3 of 10
        communicate with Father regarding scheduling conflicts.
        Specifically, Mother made an issue of the boys playing a baseball
        game that conflicted with a hockey tryout despite the fact that the
        hockey tryout could be rescheduled to a different available date.


        24. Mother and her significant other do coach the boys at times
        but they manage games and practices such that Father is denied
        access to the boys and denied opportunit[ies] to spend time with
        the boys when they are not on the ice.


        25. The evidence further establishes that during the Covid-19
        crisis when schools were doing virtual e-learning, the boys did
        not have school on Mondays. During this time, the parties were
        sharing parenting time equally. Father was supervising and
        complying with the school’s lesson plans for each child. Without
        consulting with Father, Mother added her own lesson plans and
        insisted the Father follow them. Father disagreed with Mother’s
        approach and the parties were unable to communicate to resolve
        the issue. The parties simply cannot communicate effectively
        and amicably to resolve simple issues such as rescheduling
        tryouts, time with the boys for each parent at ballgames and
        bigger issues such as the appropriate educational training for the
        boys.


        26. Mother moved out of the marital residence which was the
        only home the boys knew until the time of separation. Father
        intends to retain ownership of the residence. Mother moved in
        with her significant other, Kaitlyn, and they are now renting their
        third residence since separation. Mother’s family does not reside
        in the local area and Kaitlyn is also not from the local area.


        27. It is undisputed that the boys’ paternal grandparents have
        played a significant role in the boys’ lives. The paternal
        grandmother was the primary daycare provider for their first
        three (3) years. Paternal grandparents are farmers and Father

Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 4 of 10
        frequently helps out on the farm. When he does, he often brings
        the boys along. It is also undisputed that the entire family
        frequently gets together for Sunday meals at paternal
        grandparent’s home. The Court finds that the children have a
        significant and healthy relationship with their paternal
        grandparents and extended family.


        28. It is undisputed the Father and his family are of the Catholic
        faith and Mother converted to Catholicism during the marriage.
        The boys attend St. Michael’s Catholic School and attend church
        regularly with Father. The entire family attended church
        regularly prior to the separation. Mother now rarely attends
        church and lets hockey take priority [over] the children’s religious
        training. Since separation, Mother has attended non-Catholic
        religious services with the boys.


                                           ***


        30. The Court finds that an award of joint legal custody is not in
        the best interest of the boys. The parties’ relationship is fraught
        with mistrust and the inability to effectively communicate. Prior
        to separation, Mother was dishonest with Father regarding her
        activities, communication with third parties and travel plans. As
        a result, Father placed a GPS tracker on Mother’s vehicle as a
        means of being able to verify Mother’s activities with the boys
        and her travel with them.


        31. Having considered all statutory factors (whether expressly
        cited or not) and having considered all of the evidence, the Court
        hereby finds that it is in the best interest of the boys that Father
        be and hereby is awarded legal and primary custody of the boys
        subject to Mother’s right of reasonable visitation which shall be
        that provided for in the Indiana Supreme Court’s Parenting Time
        Guidelines and shall include a weekly overnight visit.


Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 5 of 10
      Appellant’s App. Vol. 2 at 14-17.


[5]   In addition, the court found that the parties had a marital liability of $104,000,

      which represented the balance of a loan owed to Father’s parents. As to that

      loan, the court found:


              [Father’s] parents loaned the parties $112,000.00 to finance a re-
              model of the marital home. [Mother] was present with [Father]
              and his parents when the loan was discussed and several of the
              checks from the parents were written to [Mother]. The court
              find’s [Mother’s] testimony that she “had no idea” if the monies
              were a loan or a gift is just not credible. [Father’s] sister testified
              to conversations she had with [Mother] where [Mother]
              acknowledged it was a loan. Other ample evidence was
              presented that it was a loan and not a gift. The balance of the
              loan is now $104,000.00.


      Id. at 12. The court awarded the $104,000 debt solely to Father in the

      distribution of the marital estate. This appeal ensued.


                                     Discussion and Decision
                                            Standard of Review

[6]   Mother appeals the trial court’s decree of dissolution. The court’s decree is

      supported by findings of fact and conclusions thereon following an evidentiary

      hearing. We review such judgments under our clearly erroneous standard.

      E.g., Salyer v. Washington Regular Baptist Church Cemetery, 141 N.E.3d 384, 386

      (Ind. 2020). We “neither reweigh evidence nor judge witness credibility.” R.L.

      v. Ind. Dep’t of Child Servs. & Child Advocates, Inc., 144 N.E.3d 686, 689 (Ind.

      2020). Findings are clearly erroneous only when the record contains no facts to
      Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 6 of 10
      support them either directly or by inference. T.R. v. E.R., 134 N.E.3d 409, 414

      (Ind. Ct. App. 2019). A judgment is clearly erroneous if the court applied an

      incorrect legal standard to the facts. Id.


                                            Issue One: Custody

[7]   Mother first appeals the trial court’s award of physical and legal custody over

      the Children to Father. In particular, Mother asserts that the court’s judgment

      is clearly erroneous for each of the following reasons:


          • Finding #20 does not accurately reflect that she was the “primary
            caregiver” to the Children prior to separation;
          • Finding #20 is “misleading” because, while it acknowledges that Father
            made concessions to Mother, it does not acknowledge concessions
            Mother made to Father;
          • Finding #20’s statement that the parties had a “legal and physical
            custody arrangement” does not acknowledge that the pre-decree
            agreement provided for Mother to have primary physical custody;
          • The court did not acknowledge that the Children had been living with
            Mother following her filing of the petition for dissolution;
          • The court did not acknowledge that Mother has remained in the
            Children’s community;
          • Mother communicated with Father during the e-learning period “by
            sending him a checklist”;
          • Although the parties disagreed about whether to have the Children do e-
            learning on Mondays, they “communicated about it and each did what
            they thought was best”;
          • Mother’s “laudable efforts at educating her [C]hildren were in their best
            interest[s]”’
          • The finding that there was a dispute over the hockey scheduling is
            overblown and in any event “was only a potential conflict”;
          • The court’s findings are “misleading” because they “omit[] the fact that
            Father violated the provisional order by failing to take the [C]hildren to
            their last hockey game”;
      Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 7 of 10
          • The court’s finding that Mother denied Father time with the Children at
            hockey practices is based only on Father’s testimony, which itself was
            simply speculation;
          • Father’s real reason for wanting to limit the Children’s participation in
            hockey was because “Mother and Kaitlyn, as coaches, would get more
            time with the [C]hildren.”

      Appellant’s Br. at 17-24.


[8]   Mother’s arguments listed above, as well as other similar arguments, seek to

      relitigate the issue of custody on appeal. The trial court was under no

      obligation to agree with Mother’s evidence or to give a full accounting of the

      evidentiary disputes in its decree. And Mother’s arguments do not address the

      evidence most favorable to the trial court’s judgment and our standard of

      appellate review. That is, Mother’s arguments are not supported by appropriate

      citations to the record and cogent reasoning. Rather, her arguments are simply

      a request for this court to reweigh the evidence and both rely on the evidence

      she prefers and discount the evidence most favorable to the trial court’s

      judgment. Mother’s arguments are contrary to our standard of review, and,

      accordingly, we reject them.


[9]   Mother further argues that the trial court’s determination of legal and physical

      custody is clearly erroneous. In particular, she asserts that the trial court was

      biased against her either because she is in a same-sex relationship or because

      she had ceased attending Catholic church. Nothing in the record on appeal or

      in the decree of dissolution supports Mother’s attempt to impute bias to the trial

      court.


      Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 8 of 10
[10]   Mother complains that “the trial court allowed questions regarding Mother’s

       relationship with Kaitlyn that had nothing to do with the best interest of the

       boys” and accuses Father of “belaboring the same-sex relationship” at trial. Id.

       at 30. The court noted, however, that it considered “all statutory factors

       (whether expressly cited or not).” Appellant’s App. Vol. 2 at 17. In

       determining the best interests of the child, there is no presumption favoring

       either parent, Goodman v. Goodman, 94 N.E.3d 733, 748 (Ind. Ct. App. 2018),

       and among the factors to be considered when determining custody is the

       interaction and interrelationship of the child with “any other person who may

       significantly affect the child’s best interests,” Ind. Code § 31-17-2-8(4)(C)

       (2020). Since Mother and Kaitlyn occupy the same household, Kaitlyn is an

       “other person” and questions concerning her presence in the household are

       relevant and potentially implicate the best interest of the boys. Thus, we cannot

       agree with Mother’s suggestion that there is a “reasonable indication that the

       trial court was not neutral on the issue of a parent’s sexuality,” which would

       require a remand for a new hearing. Appellant’s Br. at 30.


[11]   Mother also complains about the court’s finding in paragraph 28 that “Mother

       now rarely attends church and lets hockey take priority of the children’s

       religious training. Since separation, Mother has attended non-Catholic

       religious services with the boys.” Appellant’s App. Vol. at 16. That finding

       speaks to maintaining consistency with the Children, which is an appropriate

       concern for the trial court to consider in determining legal and physical custody.

       See I.C. 31-17-2-8 (2020). Mother has not met her burden on appeal to show


       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 9 of 10
       that the trial court’s determination of legal and physical custody is clearly

       erroneous.


                             Issue Two: The Loan from Father’s Parents

[12]   Mother also asserts that the trial court’s finding that Father’s parents had given

       the parties a loan during the marriage instead of a gift is clearly erroneous.

       Mother’s whole argument here is a request for this Court to both rely on her

       testimony and to discredit the contrary testimony of Father and Father’s parent.

       Again, Mother is asking this Court to reweigh the evidence, which we will not

       do. The trial court’s judgment is supported by the evidence before it, and we

       cannot say that its judgment is clearly erroneous.


                                                Conclusion
[13]   In sum, we affirm the trial court’s award of legal and physical custody to Father

       and its determination that the $104,000 marital debt was a loan, not a gift, from

       Father’s parents. Mother has not carried her burden on appeal to show that the

       trial court’s judgment is clearly erroneous.


[14]   Affirmed.


       Riley, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DC-1520 | December 23, 2020   Page 10 of 10